Citation Nr: 9935550	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  97-31 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1953 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran filed a timely appeal to this 
adverse determination.

The Board notes that the appellant at a March 1997, travel 
Board hearing before the undersigned Board Member raised the 
issue of clear and unmistakable error in an October 1980 
decision of the Board under the provisions of Public Law No. 
105-111.  Thereafter, in a September 1999 letter the veteran 
expressly stated that he did not wish to pursue a claim of 
clear and unmistakable error in a prior Board decision at 
this time.  


FINDINGS OF FACT

1.  In a December 1977 rating decision, the RO originally 
denied the veteran's claim for service connection for 
multiple sclerosis; this decision was subsequently upheld in 
RO rating decisions dated in February 1978, June 1978, August 
1978, and October 1978, and affirmed by the Board in a 
decision dated in June 1979.

2.  In October 1980, following a request from the veteran for 
reconsideration of the Board's June 1979 decision, the Board 
again affirmed the denial of service connection for multiple 
sclerosis.

3.  In January 1984, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's 
previously-denied claim for service connection for multiple 
sclerosis; this decision was subsequently upheld in a RO 
rating decision dated in March 1984, and affirmed by the 
Board in a decision dated in December 1985.

4.  In April 1985, the RO again determined that new and 
material evidence had not been submitted to reopen the 
veteran's previously-denied claim for service connection for 
multiple sclerosis; this decision was subsequently upheld in 
RO rating decisions dated in September 1987 and February 
1988, and affirmed by the Board in a decision dated in 
January 1989.

5.  The evidence associated with the claims file subsequent 
to the January 1989 Board decision bears directly, but not 
substantially on the specific matter under consideration, is 
neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of this claim.


CONCLUSIONS OF LAW

1.  The January 1989 Board decision determining that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for multiple sclerosis 
is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999). 

2.  Evidence received subsequent to the Board's January 1989 
decision is not new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for 
multiple sclerosis have not been met.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the decision 
currently on appeal was initiated by a statement in support 
of claim from the veteran received by VA in May 1996, in 
which the veteran stated that he was "reopening my claim for 
service connection of multiple sclerosis."  However, the 
rating decision issued in response to this request to reopen 
phrased the issue as "[n]ew and material evidence to reopen 
the claim for service connection for defective vision as a 
manifestation of multiple sclerosis," and this terminology 
was also used in the issue listed in the statement of the 
case.  In this regard, the Board notes that service 
connection for defective vision as a manifestation of 
multiple sclerosis is a distinct issue, which has been 
previously adjudicated by both the RO and the Board.  
However, it appears that the veteran was seeking to reopen 
his claim for service connection for multiple sclerosis 
itself, since his claim to reopen specifically referred to 
multiple sclerosis, his Notice of Disagreement stated that 
"[t]his is to be considered a Notice of Disagreement with VA 
decision of June 1, 1996, which denied veteran's reopened 
claim of service connection for multiple sclerosis," and his 
VA Form 9 substantive appeal spoke only of service connection 
for multiple sclerosis.  In addition, at the time of the 
veteran's March 1998 Travel Board hearing before the 
undersigned Board Member, the veteran's service 
representative answered in the affirmative when asked whether 
he and the veteran understood the issue on appeal to be 
"whether new and material evidence has been submitted to 
reopen a claim for service connection for multiple 
sclerosis."  Finally, the SOC set forth the law and 
regulations pertaining to service connection for multiple 
sclerosis, including the seven-year presumptive period, 
rather than discussing those regulations pertaining to visual 
disorders.  Therefore, the Board determines that while the 
terminology used by the RO is framing the issue was in error, 
there is no prejudice to the veteran, since the RO in 
actuality adjudicated the proper claim, and, furthermore, 
informed the veteran of the proper law and regulations 
governing the adjudication of his claim.

A December 1977 RO rating decision originally denied the 
veteran's claim for service connection for multiple sclerosis 
on the grounds that the veteran was not shown to have 
incurred the disorder while in service or within the seven-
year presumptive period following service.  This denial was 
confirmed and continued by multiple RO rating decisions, and 
subsequently affirmed by Board decisions dated in June 1979, 
October 1980, December 1985, and January 1989.

Evidence considered in these RO and Board decisions included 
the veteran's service medical records, which were noted to be 
negative for any complaint or diagnosis of, or treatment for, 
multiple sclerosis.  Relevant post-service evidence 
considered in making these decisions included the following 
VA and private medical evidence:  the report of a VA 
examination dated in May 1955; the report of a VA examination 
conducted in January 1961; VA outpatient treatment notes 
dated from January to August 1977; the report of a VA 
orthopedic examination conducted in August 1977; a statement 
dated in November 1977 from Eli R. Shuter, M.D., of St. Louis 
Neurological Institute, Inc.; a statement dated in November 
1977 from William L. Walter, M.D., of the St. Louis Eye 
Clinic; a statement dated in November 1977 from Ronald M. 
Burde, M.D., of Washington University School of Medicine; a 
statement dated in January 1978 from James Q. Simmons, M.D., 
of National Multiple Sclerosis Society; two follow-up 
statements from Dr. Walter, both dated in July 1978; an 
independent medical examiner's opinion dated in May 1980 from 
Leonard W. Jarcho, M.D., of the University of Utah Department 
of Neurology; a follow-up statement from Dr. Simmons, dated 
in June 1981; a follow-up statement from Dr. Walter, dated in 
July 1981; a statement dated in July 1983 from John F. 
Sullivan, M.D., of the New England Medical Center, Inc.; and 
a VA discharge summary dated in December 1986.

The veteran was notified of the Board's determination by a 

